Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/20 has been entered.
 
Status of Claims
Claims 1-2, 4, 8-11, 14-20, 22, 26-29, and new claims 34-36 are pending as of the reply and amendments filed on 11/30/20. Claims 3, 5-7, 12-13, 21, 23-25, and 30-33 are canceled. 
Claims 1-2, 4, 7-11, 14-20, 22, and 25-29 were previously rejected under 103 over Guthrie in view of Abels. Applicant’s reasons for traversal in response to this rejection are summarized and addressed below.

Applicant has argued Guthrie doesn’t teach or suggest an L-lactic acid concentration of 2.5% in a composition for treating BV, wherein the composition is administered multiple times during a course of treatment, as currently claimed. Applicant has further argued Guthrie doesn’t teach or suggest reducing recurrence of BV, and as the Office admits, Guthrie doesn’t teach or suggest the period of treatment or frequency of administration as claimed. Applicant 

Applicant’s arguments have been fully considered but they are not found persuasive. Guthrie teaches treating or preventing vaginal infections, including BV comprising vaginal application of a composition comprising 1-10% by weight L-lactic acid, a bioadhesive such as alginic acid, xanthan gum, hydroxypropyl cellulose, hydroxypropyl methyl cellulose, chitosan, polycarbophil, carbopol, or sodium carboxymethyl cellulose, a preservative, buffer, and water as a carrier. Although Guthrie doesn’t explicitly teach the frequency of administration of treatment period recited in the instant claims, Abels was cited for teaching compositions comprising an amphoteric surfactant and acid, of which lactic acid is taught to be preferred, for treating or preventing BV, wherein the amount of lactic acid present is up to 5 wt%. Applicant’s arguments regarding Abels’ teaching of an amphoteric surfactant, rather than lactic acid as an active ingredient are not persuasive, because the rejection was based on Guthrie in view of Abels, not just the teaching of Abels. Guthrie clearly teaches lactic acid to have microbiocidal activity itself and to suppress the bacteria associated with BV (para [0010]), and as Guthrie teaches L-lactic acid as an active component in the treatment of BV, one of ordinary skill in the art reading Abels in consideration of Guthrie would have understood lactic acid as taught in Abels to have activity as a microbiocidal agent. Furthermore, the concentration of lactic acid taught in Guthrie and Abels clearly overlaps (1-10 wt% vs. up to 5 wt%). 

Applicant has also argued the active ingredients in the two compositions have different mechanisms of action, and one of skill in the art would have no reasonable expectation of success in using a composition with an active ingredient (L-lactic acid) under the same conditions as a different composition having different active ingredient (amphoteric surfactant). Applicant has pointed out amphoteric surfactants as taught by Abels break up biofilms by destroying the extracellular polymeric substance matrix that protect the bacteria, and interact directly with the substances of the cell membrane, further reducing the viability of the pathogenic agents (para [0032] of Abels). Applicant has argued in contrast the claimed method involves intravaginal application of a composition comprising L-lactic acid, which reduces vaginal pH to a normal, healthy range, believed to allow for growth of a healthy microbiome and loss of BV-associated anaerobic microorganisms (see Applicant’s specification, para [0003], [0021], [0029], [0043]). Applicant has maintained one of skill in the art would have no motivation, and indeed no expectation of success in combining Guthrie and Abels, as one of skill in the art would understand the two references recite disparate modes of action. Applicant has summarized Abels as disclosing a surfactant that breaks up biofilm and interacts with cell membranes, while Guthrie teaches a composition comprising L-lactic acid that achieves and maintains a healthy vaginal pH. Applicant has argued different modes of action mean different requirements for duration and frequency of treatment, and there are also different risks and side effects associated with the two compositions, thus, there would be an undue amount of experimentation for one of skill in the art to determine the effect and duration of activity of a composition as claimed. Applicant has maintained it is only with impermissible hindsight using 

Applicant’s arguments are not found persuasive. Both of the compositions taught by Guthrie and Abel comprise lactic acid, and the concentration of lactic acid as taught by these references overlap, as discussed previously. Moreover, both references teach treatment of BV. Regarding Abels’ discussion of how the amphoteric surfactant functions to suppress BV, it is maintained by the examiner that Abels nonetheless teaches lactic acid to be included in the composition for treating BV, and as taught by Guthrie, lactic acid itself is known to have microbiocidal activity and to suppress the bacteria associated with BV. Applicant appears to imply the compositions taught by Guthrie and Abels are not compatible, however, surfactants are not excluded by Guthrie (see para [0048]). Regarding Applicant’s argument Guthrie and Abels teach disparate modes of action, it is noted that the claims are not based on a mechanism of action but rather a method of treating BV or reducing the recurrence of BV, and both Guthrie and Abels are drawn to treating BV. While Applicant has argued in contrast to Abels the claimed method involves intravaginal application of a composition comprising L-lactic acid, which reduces vaginal pH to a normal, healthy range, believed to allow for growth of a healthy microbiome and loss of BV-associated anaerobic microorganisms, the examiner notes that the instant claims have comprising language, and as such don’t exclude the presence of additional components, including a surfactant. Applicant has argued different modes of action mean different requirements for duration and frequency of treatment, and there are also different In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The 103 rejection over Guthrie in view of Abels is still proper; this rejection will be reiterated, with modification to address the amendments to the claims. 
A new rejection under 35 USC 112(d) is made consideration of the amended claims, discussed below.
Claims 1-2, 4, 8-11, 14-20, 22, 26-29, and 34-36 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 36 recites “The method of claim 1,” and ends here, without reciting any further limitations or steps. The claim doesn’t further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8-11, 14-20, 22, 26-29, and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie, US 20150202216 (publ 7/23/2015), in view of Abels et. al., US 20150164837 (publ 6/18/2015). Both are of previous record. 
The claims are drawn to a method of treating bacterial vaginosis (BV) comprising intravaginally administering a composition to a subject with BV, the composition comprising: a polymer thickener, about 2.5% L-lactic acid, and a preservative, wherein the composition is administered multiple times during a course of treatment, wherein the course of treatment comprises about 1 week to about 20 weeks, and wherein administering ameliorates symptoms of BV in the subject. The “%” has been examined with respect to % weight, as defined by the specification (para [0024]). 
Guthrie teaches compositions to enhance the efficacy of microbiocides, for prevention of pregnancy as well as reducing the risk of spreading sexually transmitted diseases, which comprise a microbiocide and antiviral agent in an acidic carrier (Abstract; para [0001], [0017]). Guthrie exemplifies a composition comprising a matrix forming compound, lactic acid, 1-(6-
Guthrie doesn’t teach the time period of treatment comprising from about 1 week to about 20 weeks, or the frequency of composition administration recited in claims 8-10 or 26-28. Guthrie doesn’t teach subjects who are Amsel-negative or asymptomatic. 
Abels teaches compositions comprising amphoteric surfactants for treating vaginal infections, along with a pharmaceutical excipient (Abstract; para [0001]). Abels further teaches the compositions to comprise an acid, with lactic acid taught to be particularly preferred, and that the acid is present in a concentration up to 5 wt% (para [0043]). Abels teaches conditions 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated a subject with BV who is Amsel-positive comprising intravaginally administering a composition comprising a polymer thickener, about 2.5 wt% L-lactic acid, and a preservative, in view of Guthrie and Abel. Guthrie teaches an intravaginal composition comprising a matrix forming compound, 1-10 wt% lactic acid, 1-(6-aminopurin-9-yl)propan-2-yloxymethylphosphonic acid, buffering agents, a preservative, and a pharmaceutical carrier such as water, wherein lactic acid is present as L-lactic acid, for treating, reducing the risk of, or preventing vaginal infections such as BV. Abel also teaches a composition comprising lactic acid 


Conclusion
Claims 1-2, 4, 8-11, 14-20, 22, 26-29, and 34-36 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SARAH PIHONAK/Primary Examiner, Art Unit 1627